Exhibit 10.2

AMENDMENT TO GAS PURCHASE CONTRACT

This Amendment dated and effective as of September 1, 2014 is between APPROACH
RESOURCES I, LP and APPROACH OIL & GAS INC. (collectively “Seller”) and DCP
MIDSTREAM, LP (“Buyer”).

In consideration of the premises and of the mutual covenants contained herein,
the parties agree to amend the Gas Purchase Contract dated January 1, 2011
between Seller and Buyer, as amended, Buyer’s File No. PRR 0029-000 (the
“Contract”) covering properties in Crockett and Schleicher Counties, Texas, as
follows:

1. Commitment. The parties amend Subsections 1(b) and 1(c) of Section 1,
Commitment, by deleting those subsections in their entirety.

2. Quantity. The parties amend Section 4, Quantity, by deleting Subsection 4(b)
and replacing it with the following Subsection 4(b) and by adding the following
new subsection 4(d):

(b) Seller may dispose of any gas not taken by Buyer for any reason, including
events of force majeure, subject to Buyer’s right to resume purchases at any
subsequent time. If Buyer does not take gas for 15 consecutive Days and Seller
secures a different temporary market, Buyer may resume purchases only upon 30
Days’ advance written notice as of the beginning of a month following the 30 day
notice unless otherwise agreed.

(d) Buyer shall construct a new pipeline to loop its existing high pressure
gathering system downstream of the Cinco Terry Delivery Point identified in
Exhibit B-2. Buyer will use all commercially reasonable efforts to complete
construction of this pipeline and have it in service no later than the end of
November 2014.

3. Price. The parties amend Section 5.1, Consideration, and Section 5.2, Residue
Gas Value, by deleting them, including Table 5.1, and replacing them with the
following:

5.1 Consideration. As full consideration for Seller’s gas deliveries and all its
components delivered to Buyer each month, Buyer shall pay Seller (a) 95% of the
net Residue Gas value under Section 5.2 for Residue Gas allocated to Seller’s
gas, and (b) 95% of the net value under Section 5.4 for any recovered NGLs
allocated to Seller’s gas. No separate payment or value calculation is due under
this Contract for helium, sulfur, C02, other non-hydrocarbons, or for Inferior
Liquids.

5.2 Residue Gas Resale Proceeds. The Residue Gas value will be the weighted
average of the prices per MMBtu received by Buyer f.o.b. Buyer’s Facilities for
Residue Gas sold during the month. Buyer shall have the right in its sole
discretion to negotiate and renegotiate gas sales contracts from time to time as
market conditions change.



--------------------------------------------------------------------------------

4. Price; Ethane Rejection. The parties add the following new Subsection 5.6(f),
Ethane Rejection:

(f) Ethane Rejection. Whenever Buyer is operating its facilities in less than
full ethane recovery mode and actual ethane recovery is less than 80%, the
ethane fixed recovery percentage in Subsection 5.6(c) will not apply, and Buyer
will then base Seller’s allocable gallons of only ethane on Seller’s pro rata
share of any actual ethane recoveries. Buyer will operate in full ethane
recovery mode or will pay Seller as if it is operating in full ethane recovery
mode unless the prevailing market conditions make the sale of Residue Gas more
attractive than the full recovery of ethane.

5. Unprofitable Situations; Renewal Offer. The parties delete Section 5.7,
Unprofitable Situations, in its entirety and replace it with the following:

5.7 Delivery Point Termination. If this Contract is terminated in its entirety
or with respect to the committed acreage upstream of any Delivery Point, Buyer
shall be obligated to offer to enter into a written agreement with Seller to
receive the gas produced from the acreage affected by the termination at the
applicable Delivery Point and redeliver thermally equivalent quantities (less
actual fuel and line loss, not to exceed 5% of the Delivery Point MMBtus) to or
for the benefit of Seller at the tailgate of the plant. Buyer’s written offer is
due no later than five (5) business Days following termination and is to remain
open for acceptance by Seller for a period of at least ten (10) business Days
after Buyer makes the offer.

6. Term. The Contract is extended for a primary term expiring nine (9) years
following the effective date of this Amendment stated in the opening paragraph
above, and will continue in effect from year to year thereafter until canceled
by either party as of the end of the extended primary term or any anniversary of
that date upon at least 60 days but no more than 120 days advance written notice
to the other party.

7. Confidentiality. The parties amend Section 8, Confidentiality, by deleting
the following clause (1) in lines four and five: ‘‘(1) to WTG to the extent
necessary to comply with the WTG Preferential Right,” and by renumbering
subsequent clause numbers from “(2)” and “(3)” to “(1)” and “(2)” respectively.

8. Definitions. The parties amend Exhibit A, Section A Definitions by deleting
(n), “Preferential Right,” and by re-lettering the following subsections as
(n) through (q).

9. Metering and Measurement. The parties amend Exhibit A, Section D, Metering
and Measurement, by deleting “semiannually” in Subsection D.5 and replacing it
with “quarterly.”

10. Gas Composition, Gravity, and Heating Value. The parties amend Exhibit A,
Section E, “Determination of Gas Composition, Gravity, and Heating Value,” by
deleting “Determination of’’ in the title and in the Table of Contents and by
deleting “spot sampling” as a permissible means of gas sampling.

 

- 2



--------------------------------------------------------------------------------

11. Quality of Gas. The parties amend Exhibit A, Section F.4 by adding the
following sentence at the end of the subsection:

“The fees described in this subsection will apply only if the aggregate
composition of the gas from all Delivery Points exceeds the applicable quality
specification.”

12. Delivery Points. Exhibit B-2, Delivery Points, is amended by adding the
Delivery Points described below:

5. Block 45 Area- Buyer’s Existing Meter Number 76138189 located in Section 30,
Block 46, Crockett County, Texas.

6. Baker Area – Buyer’s Existing Meter Number 76138190 located in Block 2,
Runnels County School Land, Crockett County, Texas.

13. Scope. The parties amend the Contract to the extent provided above. In all
other respects, they confirm it, and it shall continue in full force and effect.

14. Counterparts. The parties may sign this Amendment in any number of
counterparts, all of which constitute one instrument. This Amendment is binding
upon all parties signing it, whether or not all parties owning interests in the
properties committed under the Contract as amended sign this Amendment.

The parties have signed this Amendment by their duly authorized representatives
as of the date stated above.

 

APPROACH RESOURCES I, LP    DCP MIDSTREAM, LP By:   Approach Operating, LLC,
General Partner       By:   Approach Resources Inc., Sole Member       By: .  

/s/ J. Ross Craft

J. R. Craft

President/CEO

   By:   

/s/ Greg K. Smith

Greg K. Smith

President G&P

Signed on: July 29, 2014    Signed on: 8/4, 2014 APPROACH OIL & GAS INC.      
By  

/s/ J. Ross Craft

J. R. Craft

President/CEO

      Signed on: July 29, 2014      

Signature Sheet for Amendment dated

September 1, 2014 to Gas Purchase Contract

 

- 3